DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically “a means for desorbing” in claim 1 line 10 and 11 has been interpreted as a heater per paragraph 0017 or alternatively a heat switch as per paragraph 0025 of the specification. Additionally “a biasing element configured to bias the armature away from the static  magnetic component” in claim 24 has been interpreted as a spring per paragraph 0029.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beraldo (US Patent Application Publication US 2004/0051064 A1) in view of Jackson (US Patent 5,060,482).
Regarding claim 24, Beraldo discloses (figure 2-4) a solenoid valve comprising: a valve body (the outer housing of solenoid valve 2 as seen in figure 2 including upper and lower parts of the body 21 and 20 respectively); a valve seat disposed in the valve body ( valve seat 26 per paragraph 0032); a valve disk  (plug 38 per paragraph 0032) movably disposed in the valve body relative to the valve seat to control fluid flow through the solenoid valve (per paragraph 0032-0034); a solenoid coil (winding 4) disposed to generate a magnetic field that moves the valve disk (winding 4 moves the core 37 and plug 38 when energized per paragraph 0033),  and wherein the solenoid coil surrounds a portion of the valve body (winding 4 surrounds upper body 21 as seen in figure 2); a static magnetic component located in the valve body (permanent magnet 39); and an armature located in the valve body ( core 37 ) and configured to move relative to the static magnetic component (per paragraph 0033), wherein the valve disk is coupled to a portion of the armature ( core 37 is attached to plug 38 per at least paragraph 0028); and a biasing element arranged between the static magnetic component and the armature (spring 40 is between the permanent magnet 39 and the core 37 per paragraph 0030), the biasing element (spring 40) configured to bias the armature away from the static magnetic component (per paragraph 0030).
 However Beraldo is silent to the material of construction of the solenoid coil and does not disclose the solenoid coil is comprised of a superconducting material. 
Jackson discloses (figure 9 and 10) a solenoid valve (valves 20, 21, 22 and 23) which are solenoid valves per Col. 8 line 36-56) comprising: a valve body (the housing for the solenoid valve seen in figure 9 and 10, including the bracket and the housing for seat 92 in duct 17a); a valve seat disposed in the valve body (seat 92); a valve disk (stopper or gate 91) movably disposed in the valve body relative to the valve seat to control fluid flow through the solenoid valve (per Col. 8 line 36-56); and a solenoid coil (solenoid coil 95) disposed to generate a magnetic field that moves the valve disk, wherein the solenoid coil is comprised of a superconducting material (solenoid coil is made of a superconducting material  and moves the valve disc/stopper per Col. 8 line 36-56), wherein the solenoid coil (95) surrounds a portion of the valve body (the coil 95 surrounds a portion of the valve as seen in figure 9, for example where the coil 95 surrounds the housing for the seat 92 and the bracket 96 on either side as seen in figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid coil of Beraldo to be made of superconducting material as disclosed by Jackson. Doing so would provide a known material of construction a solenoid coil that will not generate heat that could degrade operation when the solenoid is used in a refrigerator as recognized by Jackson (per Col. 8, line 46-56).
Regarding claim 28, Beraldo as modified discloses the claim limitations of claim 24 above and Beraldo further discloses the armature comprises a core ( core 37), a second magnetic component coupled to the core (core 37 is at least partially made of ferromagenetic material per paragraph 0028), and the valve disk (plug 38), the valve disk being coupled to the core ( plug 38 is coupled to the core re 37 per paragraph 0028 and figure 2).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beraldo (US Patent Application Publication US 2004/0051064 A1) in view of Jackson (US Patent 5,060,482) and Kolchinsky et al (US Patent 5,002,253).
Regarding claim 25, Beraldo discloses the claim limitations of claim 24 above however Beraldo does not further discloses a metal yoke disposed around the solenoid coil and configured to help focus the magnetic field to the valve body, as Beraldo is silent as to a yoke
Kolchinsky teaches a solenoid valve with a metal yoke (outer shell 54 is a yoke of ferromagnetic material per Col. 4, line 38-44) that surrounds a solenoid coil (64) configured to help focus the magnetic field to the valve body (the metal yoke enhances the magnetic conduction or flex density to improve operation per Col. 1, line 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid valve of Beraldo to include a metal yoke as taught by Kolchinsky. Doing so would provide a structure that enhances the magnetic conduction or flex density to improve operation of the solenoid valve as recognized by Kolchinsky (per Col. 1, line 21-25).
Allowable Subject Matter
Claim 1-3, 5,9-10, 12-19, 21-23, and 27 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant’s filing of a terminal disclaimer overcomes any potential double patenting rejections based on US Patent No. 10,724,768  on the claims. Additionally the applicant’s arguments regarding independent claims 1, 14 and 23 are persuasive. While the prior art of Jackson generally discloses the condensing line from the first absorption pump 18 and the condenser 32 Jackson does not disclose a single heat exchanger arranged between the outlet end of the first adsorption pump 18 and the chamber at 14 with the single heat exchange downstream of the condenser as Jackson discloses two heat exchangers, 39 and 44, downstream of the condenser 32 neither of which are in a line between the adsorption pump and the chamber as the heat exchanger 39 is within the chamber 14 and not in between as required in independent claims 1 and 14 and similarly in claim 23. Claims 2-3,5, 9-10, 12-13, 15-19, 21-22 and 27 are allowed based on their dependency from claims 1 or 14.

Response to Arguments
Applicant’s arguments, see page 12-13 , filed 4/28/2022, with respect to the previous rejection of claim 24 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beraldo (US Patent Application Publication US 2004/0051064 A1) in view of Jackson (US Patent 5,060,482), where Beraldo discloses the additional claim limitations regrinding the structure of the solenoid valve.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun et al. (US 2013/0025721 A1) and Mueller et al. (US Patent 5,669,675) disclose solenoid valves with similar structure to claim 24.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763